DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Endress+Hauser Conducta GmbH+Co. KG application filed with the Office on 1 October 2020.

Claims 1-7 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 19a, shown in Figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 10,830,690. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims limitations of instant claim 1 are recited by patented claim 12, all the claims limitations of instant claim 2 are recited by patented claim 13, all the claims limitations of instant claim 3 are recited by patented claim 14, all the claims limitations of instant claim 4 are recited by patented claim 15, all the claims limitations of instant claim 5 are recited by patented claim 16, and all the claims limitations of instant claim 7 are recited by patented claim 17.  Additionally, all the claims limitations of instant claim 6 are recited by patented claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over a published German Patent Application to Fanselow, et al. (DE 10 2014112 972 A1; reference to US Patent Application Publication 2015/0068898 A1 as English translation; hereinafter, "Fanselow") in view of a published United Kingdom Patent Application to Sieger, Ltd. (GB 2,235,050 A; hereinafter, "Sieger").

Regarding claims 1 and 6, Fanselow discloses a measuring membrane for an optochemical or amperometric sensor for determining or monitoring an analyte located in a medium utilizing a sensor element, which comprises: at least one functional layer with a sensor-specific substance; and a substrate material; and, further, the invention relates to a sensor cap and an optochemical or amperometric sensor ([0001]; which reads on the instantly claimed, “[a] sensor cap for an electrochemical or optochemical sensor”). Fanselow teaches the sensor cap (1) with a measurement membrane (8), so arranged that it closes a cylindrical housing (6) on an end facing the medium (11 ), wherein the measurement membrane comprises a substrate material (2) and a sensor element (3), which has at least one functional layer (4), which contains the sensor-specific substance (18); and, said sensor element is completely embedded in a matrix (9) composed of a material, e.g. silicone, which at least in a portion facing the medium and adjoining the sensor element is permeable for the analyte (12) ([0040]; Figure 2a; which reads on “a membrane that is permeable to a desired measuring medium and/or at least one analyte in the measuring medium, the membrane including a surface for contacting the measuring medium,. . .  wherein the membrane is arranged on a side of the sensor cap facing the measuring medium . . ."). Fanselow teaches the measurement membrane closes the cylindrical housing ([0040]; which reads on “a main body with at least one sector structured for connecting to the membrane”). Additionally, Fanselow teaches through a corresponding selection of the material of the matrix in the contact region between a lid (5) and the outer surface of the measuring membrane facing the medium, a good sealing action is achieved, so that no medium can penetrate into the interior of the cylindrical housing ([0043]; which reads on the limitation “wherein [a connection] between the main body and the membrane is sealed against the measuring medium”).
Fanselow does not teach ultrasonic welding of at least a part of the membrane to the main body.
Sieger discloses an electrochemical gas sensor for detecting concentrations of gases comprises a hollow body defining an open chamber for containing electrolyte, a cap covering an opening to the chamber, and a membrane fitting between the cap and the chamber (Abstract). Sieger teaches said membrane being secured by welding to the body or the cap, and, that with such an arrangement, the electrolyte cannot leak from the welded seal, i.e., leakage across the membrane is prevented (¶ bridging p. 3-4).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized ultrasonic welding as taught by Sieger to form a seal between the membrane and housing as taught by Fanselow, particular in embodiments without lid (e.g. Figure 2a) as a means to prevent ingress of medium into the housing of the sensor.

Regarding claim 2, Fanselow teaches a cylindrical housing (6).

Regarding claims 3 and 4, Fanselow teaches the measurement membrane is flat (8).

Regarding claim 5, Fanselow teaches teach a line parallel to the sector of the main body and a longitudinal axis of the main body form an angle of 90° (e.g., Figure 2a).
Fanselow does not teach wherein said angle is other than 90°.
However, it has been held, absent persuasive evidence that the particular configuration of the claimed element was significant, that one of ordinary skill in the art would have found a change in shape of said element is a matter of choice (MPEP §2144.04(IV)(B)). Said angle being other than 90° has not been shown to be a critical configuration in the present application.

  Regarding instant claim 7 in view of the prior art, the cited Fanselow reference is the closest prior art to the present claims.  However, Fanselow does not teach or suggest that the main body and the membrane of the sensor cap are at least partially made of the same material, as required by independent claim 7.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
31 August 2022